 



Exhibit 10.1
EXECUTIVE SECURITIES AGREEMENT
     THIS EXECUTIVE SECURITIES AGREEMENT (this “Agreement”) is made as of
July 31, 2006, by and among The Hillman Companies, Inc., a Delaware corporation
(the “Company”), Hillman Investment Company, a Delaware corporation (“Invesco”)
and James M. Honerkamp (“Executive”). Certain capitalized terms used herein are
defined in Section 5 hereof.
     WHEREAS, the Company and Executive desire to enter into an agreement
pursuant to which Executive will purchase from the Company, and the Company will
sell to Executive, 88.000 shares of Class A Preferred Stock, par value $0.01 per
share of the Company (the “Preferred Stock”) and 4.396 shares of the Class A
Common Stock, par value $0.01 per share of the Company (the “Common Stock”).
     WHEREAS, the Company and Executive desire to enter into an agreement
pursuant to which Executive will purchase from Invesco, and Invesco will sell to
Executive 62.000 shares of Class A Preferred Stock, par value $0.01 per share of
Invesco (the “Invesco Preferred Stock”). All Preferred Stock, Common Stock and
Invesco Preferred Stock are referred to herein as “Executive Securities.”
     WHEREAS, the parties hereto desire to enter into this Agreement for
purposes, among others, of (i) assuring continuity in the management and
ownership of the Company and (ii) limiting the manner and terms by which the
Executive Securities may be transferred.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement hereby agree as follows:
     1. Purchase and Sale of Executive Securities.
     (a) Purchased Equity.
   (i) Upon execution of this Agreement, Executive will purchase, and the
Company will sell, 88.000 shares of Preferred Stock at a price of $1,000 per
share. The Company will deliver to Executive a copy of the certificate(s)
representing such Preferred Stock, and Executive will deliver to the Company a
cashier’s or certified check or wire transfer of immediately available funds in
an aggregate amount equal to $88,000 as payment for such Preferred Stock.
   (ii) Upon execution of this Agreement, Executive will purchase, and the
Company will sell, 4.396 shares of Common Stock at a price of $2,275 per share.
The Company will deliver to Executive a copy of the certificate(s) representing
such Common Stock, and Executive will deliver to the Company a cashier’s or
certified check or wire transfer of immediately available funds in an aggregate
amount equal to $10,000 as payment for such Common Stock.

1



--------------------------------------------------------------------------------



 



   (iii) Upon execution of this Agreement, Executive will purchase, and Invesco
will sell, 62.000 shares of Invesco Preferred Stock at a price of $1,000 per
share. The Company will deliver to Executive a copy of the certificate(s)
representing such Invesco Preferred Stock, and Executive will deliver to the
Company a cashier’s or certified check or wire transfer of immediately available
funds in an aggregate amount equal to $62,000 as payment for such Invesco
Preferred Stock.
   (iv) The shares of Common Stock, Preferred Stock and Invesco Preferred Stock
issued to Executive pursuant to this Section 1(a) are collectively referred to
hereafter as the “Purchased Equity.”
     (b) Possession of Stock Certificates. Until released upon the occurrence of
a Sale of the Company or a Public Offering as provided below, all certificates
evidencing Executive Securities shall be held by the Company for the benefit of
Executive and the other holder(s) of Executive Securities. Upon the occurrence
of a Sale of the Company, the Company will return the certificates for the
Executive Securities to the record holders thereof. Upon the occurrence of a
Public Offering, the Company will return to the record holders thereof
certificates representing the Executive Securities (other than with respect to
any Executive Securities that remain unvested).
     (c) Closing. The closing of the transactions contemplated by Section 1(a)
(the “Closing”) shall take place at the offices of Kirkland & Ellis LLP, 200
East Randolph Drive, Chicago, Illinois at 10:00 a.m. on the date hereof, or at
such other place or on such other date as may be mutually agreeable to the
Company, Invesco and Executive.
     (d) Representations and Warranties. Executive represents and warrants that:
   (i) the Executive Securities to be acquired by Executive pursuant to this
Agreement shall be acquired for the Executive’s own account and not with a view
to, or intention of, distribution thereof in violation of the Securities Act, or
any applicable state securities laws, and the Executive Securities shall not be
disposed of in contravention of the Securities Act or any applicable state
securities laws;
   (ii) Executive is an executive officer of the Company or a Subsidiary
thereof, is sophisticated in financial matters and is able to evaluate the risks
and benefits of the investment in the Executive Securities;
   (iii) Executive is able to bear the economic risk of his or her investment in
the Executive Securities for an indefinite period of time. Executive understands
that the Executive Securities have not been registered under the Securities Act
and, therefore, cannot be sold, and in certain circumstances, transferred,
unless subsequently registered under the Securities Act or an exemption from
such registration is available;
   (iv) Executive has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Executive Securities
and has

2



--------------------------------------------------------------------------------



 



had full access to such other information concerning the Company as he or she
has requested; and
   (v) this Agreement constitutes the legal, valid and binding obligation of
Executive, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Executive does not and shall not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Executive is a party or any judgment, order or decree to which the
Executive is subject.
   (vi) Executive is an accredited investor under the Securities Act.
   (vii) Executive is a resident of the State of Ohio.
     (e) No Employment Obligation. As an inducement to the Company to issue the
Executive Securities to Executive hereunder, and as a condition thereto,
Executive acknowledges and agrees that:
   (i) neither the issuance of the Executive Securities to Executive hereunder
nor any provision contained herein shall entitle Executive to remain in the
employment of the Company or any of its Subsidiaries or affect the right of the
Company or any of its Subsidiaries to terminate Executive’s employment at any
time; and
   (ii) neither the Company nor its Subsidiaries shall have any duty or
obligation to disclose to Executive, and Executive shall have no right to be
advised of, any information regarding the Company or its Subsidiaries (except in
connection with a determination of the Fair Market Value of the Executive
Securities) at any time prior to, upon or in connection with the repurchase of
the Executive Securities upon the termination of Executive’s employment with the
Company or any of its Subsidiaries or as otherwise provided hereunder.
     (f) Stock Powers. At the Closing, (i) Executive shall execute in blank ten
stock transfer powers in the form of Exhibit A attached hereto (the “Stock
Powers”) with respect to the Common Stock, the Preferred Stock and the Invesco
Preferred Stock represented by certificates and shall deliver such Stock Powers
to the Company and Invesco, respectively. The Stock Powers shall authorize the
Company or Invesco, as applicable, to assign, transfer and deliver the Executive
Securities represented by certificates to the appropriate acquirer thereof
pursuant to Section 3 below or Section 6 of the Stockholders Agreement and under
no other circumstances and (ii) Executive’s spouse shall execute the consent in
the form of Exhibit B attached hereto.
     2. Restrictions on Transfer of Executive Securities; Restriction on
Conversion of Common Stock.
     (a) Transfer of Executive Securities. The holders of Executive Securities
shall not sell, transfer, assign, pledge or otherwise dispose of (a “Transfer”)
any interest in any Executive Securities, except pursuant to (i) the provisions
of Sections 5 and 6 of the Stockholders

3



--------------------------------------------------------------------------------



 



Agreement, (ii) the provisions of Section 3 of the Invesco Stockholders
Agreement, (iii) a Sale of the Company, (iv) the provisions of Section 2(b)
hereof or (v) the provisions of Section 3 hereof.
     (b) Certain Permitted Transfers. The restrictions set forth in Section 2(a)
shall not apply with respect to any Transfer of Executive Securities made
(i) pursuant to applicable laws of descent and distribution or to such Person’s
legal guardian in case of any mental incapacity or among such Person’s Family
Group, or (ii) at such time as the Investor Group sells Common Stock in a Public
Sale, but in the case of this clause (ii) only an amount (the “Transfer Amount”)
equal to the number of shares of Common Stock issued hereunder and owned by
Executive multiplied by a fraction (the “Transfer Fraction”), the numerator of
which is the number of shares of Common Stock sold by the Investor Group in such
Public Sale and the denominator of which is the total number of shares of Common
Stock held by the Investor Group prior to the Public Sale; provided that, if at
the time of a Public Sale by the Investor Group, Executive chooses not to
Transfer the Transfer Amount, Executive shall retain the right to Transfer an
amount of shares of Common Stock at a future date equal to the number of shares
of Common Stock issued hereunder and owned by Executive at such future date
multiplied by the Transfer Franction; provided further that, the restrictions
contained in this Section 2 will continue to be applicable to the Executive
Securities after any Transfer of the type referred to in clause (i) and the
transferees of such Executive Securities will agree in writing to be bound by
the provisions of this Agreement. Any transferee of Executive Securities
pursuant to a transfer in accordance with the provisions of this Section 2(b) is
herein referred to as a “Permitted Transferee.” Upon the transfer of Executive
Securities pursuant to this Section 2(b), the transferring Executive will
deliver a written notice (a “Transfer Notice”) to the Company. In the case of a
Transfer pursuant to clause (i) hereof, the Transfer Notice will disclose in
reasonable detail the identity of the Permitted Transferee(s).
     (c) Termination of Restrictions. The restrictions set forth in
Sections 2(a) and 2(b) above will continue with respect to each of the Executive
Securities until the earlier of (i) the date on which such Executive Securities
have been transferred in a Public Sale as permitted by this Section 2 or
(ii) the consummation of a Sale of the Company.
     (d) Legends. The certificates representing the Executive Securities will
bear a legend in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
JULY 31, 2006, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN EXECUTIVE SECURITIES AGREEMENT BETWEEN THE
COMPANY AND AN EXECUTIVE OF THE COMPANY DATED AS OF

4



--------------------------------------------------------------------------------



 



JULY 31, 2006. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT
THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”
3. Repurchase of Executive Securities.
(a) Repurchase of Purchased Equity.
     (i) If Executive’s employment terminates due to termination by the Company
or any of its Subsidiaries with Cause, then the Company, Invesco (in the case of
Executive Securities of Invesco) and the Investor Group shall have the right to
repurchase Executive’s Purchased Equity at a price per share of Purchased Equity
equal to the lesser of the Fair Market Value and the Original Cost thereof.
     (ii) Upon a resignation by Executive without Good Reason, Executive shall
have the right to require the Company or Invesco (in the case of Executive
Securities of Invesco) to repurchase his Purchased Equity (a “Purchased Equity
Put”), or if Executive does not exercise the Purchased Equity Put in accordance
with the terms hereof, the Company, Invesco (in the case of Executive Securities
of Invesco) and the Investor Group shall have the right to repurchase
Executive’s Purchased Equity, in either case, at a price per share of Purchased
Equity equal to the Fair Market Value thereof; provided that after the closing
of the Purchased Equity Put with Executive (including delivery of all the
Executive Securities by Executive), the Company, Invesco (in the case of
Executive Securities of Invesco) or the Investor Group shall be permitted to
postpone payment of the amount owed in connection with the Purchased Equity Put
exercised pursuant to this Section 3(a)(ii) for up to 2 years from the date of
such resignation.
     (iii) If Executive’s employment terminates due to (A) termination by the
Company or any of its Subsidiaries without Cause, (B) death or Disability,
(C) Retirement or (D) resignation by Executive for Good Reason, then Executive
shall have a Purchased Equity Put, or if Executive does not exercise the
Purchased Equity Put in accordance with the terms hereof, the Company, Invesco
(in the case of Executive Securities of Invesco) and the Investor Group shall
have a right to repurchase Executive’s Purchased Equity, in either case, at a
price per share of Purchased Equity equal to the Fair Market Value.
(b) Put Option Procedures.
     (i) In the event that Executive becomes entitled to exercise a Put Option
pursuant to this Section 3 (a “Put Event”), Executive (or his personal
representative, if Executive is deceased or incompetent) may, at his or her
discretion, exercise all (but not less than all) of the Put Options then
exercisable for all (but not less than all) of the Executive Securities subject
to the Put Options by delivering written notice (the “Put Notice”) to the
Company specifying the number of Executive Securities to be

5



--------------------------------------------------------------------------------



 



repurchased by the Company within 40 days following the occurrence of the Put
Event (the “Put Option Exercise Period”).
     (ii) Upon the delivery of the Put Notice and subject to the provisions
herein and in the Put Notice, the Company or Invesco (in the case of Executive
Securities of Invesco), as the case may be, shall, in accordance with the terms
hereof promptly determine the purchase price for the Executive Securities (the
“Put Price”), and, within 20 days after the determination of the Put Price,
shall purchase and Executive shall sell the number of the Executive Securities
specified in the Put Notice at a mutually agreeable time and place.
     (iii) Notwithstanding any provision herein to the contrary and subject to
Section 3(d) hereof, the maximum amount that the Company or Invesco collectively
shall be required to pay during each calendar year in connection with the Put
Options held by Executive and any other executives party to an Executive
Securities Agreement with the Company and/or Invesco (collectively, the
“Executive Securityholders”) is $5,000,000 (the “Put Option Cap”). In the event
that the aggregate purchase price for the Put Options exercised by the Executive
Securityholders in any calendar year exceeds the Put Option Cap, the amount of
such excess shall be applied to the Put Option Cap for the next calendar year or
succeeding years.
     (iv) The Company and Invesco will be entitled to receive customary
representations and warranties from the sellers regarding such sale and to
require that all sellers’ signatures be guaranteed.
(c) Repurchase Option Procedures.
     (i) Repurchase Option Procedure for the Company. With respect to any
repurchase option other than a Put Option (which shall be governed by the
procedures set forth in Section 3(b)) and subject to Executive’s prior right to
exercise a Put Option upon the occurrence of a Put Event, the Company or Invesco
(in the case of Executive Securities of Invesco) may elect to repurchase all or
any portion of the Executive Securities subject to repurchase as provided herein
(the “Available Securities”) of Executive whose employment with the Company or
any of its Subsidiaries has terminated (the “Termination”) as described in
Section 3(a) (the “Repurchase Option”) by delivery of written notice (a
“Repurchase Notice”) to the holders of such Executive Securities within 120 days
after the date of the Termination (the “Repurchase Notice Period”) if a Put
Event has not occurred, or if a Put Event has occurred, within 120 days
following the expiration of the Put Option Exercise Period. The Repurchase
Notice shall set forth the aggregate consideration to be paid for such Available
Securities and the time (not to be later than 20 days after such notice) and
place for the closing of the transaction.
     (ii) Repurchase Option Procedure for Investor Group. If for any reason the
Company or Invesco (in the case of Executive Securities of Invesco) does not
elect to purchase all of the Available Securities, the Investor Group shall be
entitled to exercise

6



--------------------------------------------------------------------------------



 



the Repurchase Option for all or any portion of the Available Securities. As
soon as practicable after the Company or Invesco (in the case of Executive
Securities of Invesco) has determined that it will not purchase all of the
Available Securities, but in any event within 80 days after the Termination if a
Put Event has not occurred, or if a Put Event has occurred, within 80 days
following the expiration of the Put Option Exercise Period, the Company or
Invesco (in the case of Executive Securities of Invesco) shall give written
notice (the “Option Notice”) to each member of the Investor Group setting forth
the number of Available Securities and the purchase price for the Available
Securities. The members of the Investor Group may elect to purchase all or any
portion of the Available Securities by giving written notice to the Company or
Invesco (in the case of Executive Securities of Invesco) within 30 days after
the Option Notice has been delivered to such member of the Investor Group by the
Company or Invesco (in the case of Executive Securities of Invesco). If the
members of the Investor Group elect to purchase an aggregate amount of Available
Securities in excess of the amount of Available Securities specified in the
Option Notice, the Available Securities shall be allocated among the members of
the Investor Group based on the amount of such type or types of Stockholder
Shares (as defined in the Stockholders Agreement) owned by each member of the
Investor Group on the date of the Option Notice and the type of Available
Securities. Any member of the Investor Group may condition his, her or its
election to purchase such Available Securities on the election of one or more
other members of the Investor Group to purchase Available Securities. As soon as
practicable, and in any event within ten days after the expiration of the 30-day
period set forth above, the Company or Invesco (in the case of Executive
Securities of Invesco) shall deliver a notice to the holders of such Available
Securities setting forth the aggregate consideration to be paid by the
respective members of the Investor Group for such Available Securities and the
time (not to be later than 20 days after such notice) and place for the closing
of the transaction. At the time the Company or Invesco (in the case of Executive
Securities of Invesco) delivers such notice to the holders of such Available
Securities, the Company or Invesco (in the case of Executive Securities of
Invesco) shall also deliver written notice to each member of the Investor Group
setting forth the amount of securities such member is entitled to purchase, the
aggregate purchase price and the time and place of the closing of the
transaction.
     (iii) Representations and Warranties; Signatures. The Company, Invesco (in
the case of Executive Securities of Invesco) and the Investor Group, as the case
may be, will be entitled to receive customary representations and warranties
from the sellers regarding such sale and to require that all sellers’ signatures
be guaranteed.
     (iv) Revocation. Notwithstanding anything to the contrary contained in this
Agreement, if in connection with a Repurchase Option the holder of Executive
Securities delivers the notice of disagreement described in the definition of
Fair Market Value, or if the Fair Market Value of the Executive Securities is
determined to be an amount more than 10% greater than the repurchase price for
Executive Securities originally determined by the Board, each of the Company,
Invesco (in the case of Executive Securities of Invesco) and each member of the
Investor Group who has exercised its, their or his

7



--------------------------------------------------------------------------------



 



Repurchase Option shall have the right to revoke its, their or his exercise of
the Repurchase Option, as the case may be, for all or any portion of the
Executive Securities elected to be repurchased by it, them or him by delivering
notice of such revocation in writing to the holder of the Executive Securities
during (A) the thirty-day period beginning on the date the Company, Invesco (in
the case of Executive Securities of Invesco) and the relevant members of the
Investor Group receive Executive’s written notice of disagreement or (B) the
thirty-day period beginning on the date the Company, Executive, Invesco (in the
case of Executive Securities of Invesco) and the relevant members of the
Investor Group are given written notice that the Fair Market Value of the
Executive Securities was finally determined to be an amount more than 10%
greater than the repurchase price for such Executive Securities originally
determined by the Board. The closing of the transaction shall be postponed until
the expiration of the thirty-day period described in the preceding sentence and
shall in any event be postponed until the Fair Market Value of the Executive
Securities is finally determined pursuant to the procedure described in the
definition of Fair Market Value.
     (d) Manner of Payment. The Company, Invesco and/or a member of the Investor
Group, as applicable, shall pay for the Executive Securities to be repurchased
pursuant to the Repurchase Option or a Put Option by delivery of a cashier’s
check or wire transfer of funds. Alternatively, the Company or Invesco (in the
case of Executive Securities of Invesco) may pay the purchase price for the
Executive Securities to be repurchased pursuant to the Repurchase Option or a
Put Option by offsetting against any indebtedness or obligations for advanced or
borrowed funds owed by Executive to the Company or Invesco. Notwithstanding
anything to the contrary contained in this Agreement, all repurchases of
Executive Securities by the Company or Invesco shall be subject to applicable
federal and state laws and to restrictions contained in the Company’s and its
Subsidiaries’ debt financing arrangements. If any such laws or restrictions
prohibit the repurchase of Executive Securities hereunder which the Company or
Invesco is otherwise entitled to make, the time periods provided in this
Section 3 shall be suspended, and the Company or Invesco may make such
repurchases as soon as it is permitted to do so under such laws or restrictions.
Alternatively, if and to the extent any such laws or restrictions prohibit the
repurchase of Executive Securities hereunder for cash, the Company or Invesco
(in the case of Executive Securities of Invesco) may, at its sole option,
repurchase such Executive Securities, in which case the amount of the purchase
price which is not able to be paid in cash shall be paid for by the issuance of
a subordinated promissory note, which, subject to the approval of the senior and
senior subordinated lender(s) of the Company and its Subsidiaries, shall be
payable as soon as the Company or Invesco is permitted to pay such note under
such laws or restrictions and shall bear interest (payable annually) at a
floating rate per annum equal to the prime or base rate of interest (as
established and publicly announced in The Wall Street Journal).
     (e) Termination of Certain Repurchase Options. The Repurchase Options and
Put Options set forth in this Section 3 shall terminate with respect to the
Executive Securities upon (i) the date on which such Executive Securities have
been transferred in a Public Sale as permitted by Section 2 or (ii) consummation
of a Sale of the Company.

8



--------------------------------------------------------------------------------



 



     4. Transfer. Prior to transferring any Executive Securities (other than in
a Public Sale, a Sale of the Company, Section 3 hereof, Section 5 of the
Stockholders Agreement and Section 3 of the Invesco Stockholders Agreement) to
any Person, the transferring Executive will cause the prospective transferee to
be bound by this Agreement and to execute and deliver to the Company a
counterpart to this Agreement. Any Transfer or attempted Transfer of any
Executive Securities in violation of any provision of this Agreement shall be
void, and the Company shall not record such Transfer on its books or treat any
purported transferee of such Executive Securities as the owner of such units for
any purpose.
     5. Definitions.
     “Affiliate” means with respect to any Person, any other Person controlling,
controlled by, or under common control with such first Person and in the case of
a Person which is a partnership, any partner of that Person.
     “Board” means the Board of Directors of the Company.
     “Cause” means (i) the willful failure to substantially perform duties
required in connection with Executive’s employment commensurate with position,
other than due to Disability, (ii) a willful act which constitutes gross
misconduct or fraud and which is injurious to the Company or its Subsidiaries;
(iii) conviction of, or plea of guilty or no context to, a felony; or (iv) any
material breach of confidentiality, noncompete or non-solicitation agreements
with the Company or any of its Subsidiaries which is not cured within 10 days
after written notice from the Company.
     “CHS” means Code Hennessy & Simmons IV LP, a Delaware limited partnership
and any Affiliate thereof.
     “Class B Common Stock” means the Company’s Class B Common Stock, par value
$0.01 per share.
     “Class C Common Stock” means the Company’s Class C Common Stock, par value
$0.01 per share.
     “Disability “ means Executive’s inability to carry out effectively his
duties and obligations to the Company or any of its Subsidiaries or to
participate effectively and actively in the management of the Company or any of
its Subsidiaries for a period of more than 26 weeks in any 12-month period as a
result of any mental or physical disability or incapacity as defined in the
Americans with Disabilities Act or as otherwise determined in the reasonable
good faith judgment of the Board.
     “Executive Securities” shall mean the Purchased Equity. Executive
Securities will continue to be Executive Securities in the hands of any holder
other than Executive (except for the Company, Invesco and other Stockholders,
and except for transferees in a Sale of the Company), and except as otherwise
provided herein, each such other holder of Executive

9



--------------------------------------------------------------------------------



 



Securities will succeed to all rights and obligations attributable to Executive
as a holder of Executive Securities hereunder. Executive Securities will also
include the Company’s and Invesco’s securities issued with respect to Executive
Securities by way of a stock split or stock dividend and securities into which
such shares of stock or rights to acquire stock may be changed by reason of a
recapitalization, reorganization, merger, consolidation or any other change in
the structure or capitalization of the Company, including but not limited to
debt or shares of common stock and/or preferred stock and/or options of any
corporate successor to the business of the Company or Invesco, whether issued in
connection with a public offering of securities of such entity or otherwise.
            “Fair Market Value” of any Executive Securities means the composite
closing price of the sales of such Executive Securities on the securities
exchanges on which such Executive Securities may at the time be listed (as
reported in The Wall Street Journal), or, if there have been no sales on any
such exchange on any day, the average of the highest bid and lowest asked prices
on all such exchanges at the end of such day, or, if such Executive Securities
are not so listed, the closing price (or last price, if applicable) of sales of
such Executive Securities on The Nasdaq Stock Market (as reported in The Wall
Street Journal), or if such Executive Securities are not quoted in The Nasdaq
Stock Market but are traded over-the-counter, the average of the highest bid and
lowest asked prices on such day in the over-the-counter market as reported by
the National Quotation Bureau Incorporated, or any similar successor
organization, in each such case averaged over a period of 21 days consisting of
the day as of which the Fair Market Value is being determined and the 20
consecutive business days prior to such day. If at any time such Executive
Securities are not listed on any securities exchange, quoted in The Nasdaq Stock
Market, or quoted in the over-the-counter market, the “Fair Market Value” of
such Executive Securities shall mean the fair market value of such Executive
Securities as determined by the Board reasonably and in good faith on an
enterprise basis, taking into account all relevant factors determinative of
value (including the lack of liquidity of such Executive Securities due to the
Company’s status as a privately held corporation, but without regard to any
discounts for minority interests), using valuation techniques then prevailing in
the securities industry (e.g., discounted cash flows and/or comparable
companies) and assuming full disclosure of all relevant information and a
reasonable period of time for effectuating such sale; provided that upon
Executive’s request the Board shall provide Executive with reasonable supporting
information regarding the Board’s determination of the Fair Market Value; and
further provided that if Executive disagrees with the Board’s determination of
the Fair Market Value, then Executive shall provide notice of his disagreement
to the Company and the Investor Group within thirty days after the Board
provides notice to Executive of its determination, in which case the “Fair
Market Value” shall be determined by an investment banking firm agreed upon by
the Company and Executive, which firm shall submit to the Company and Executive
a report within 30 days of its engagement setting forth such determination. If
the parties are unable to agree on an investment banking firm within 20 days
after Executive provides notice to the Board of his disagreement, the Company
and Executive shall each select an investment bank of recognized national
standing and such two investment banking firms shall select a third investment
banking firm. Such third investment banking firm shall render a determination
within 30 days of its engagement. The determination of such firm will be final
and binding upon all parties. If an

10



--------------------------------------------------------------------------------



 



investment banking firm is to make the Fair Market Value determination
hereunder, Executive, on the one hand, and the Company, on the other hand, shall
submit in writing their respective estimates of the Fair Market Value at the
time the investment banking firm is requested to make such determination, and
such investment banking firm’s determination of the Fair Market Value shall not
be higher than the highest estimate nor lower than the lowest estimate as
submitted by the Company and Executive. The fees, costs and expenses of the
investment banking firm shall be allocated between the Company, on the one hand,
and Executive, on the other hand, in the same proportion that the amount by
which such party’s estimate of the Fair Market Value so submitted to the
investment banking differs from the Fair Market Value (as finally determined by
the investment banking firm) bears to the amount of the difference between such
party’s estimate of the Fair Market Value and the other party’s estimate of the
Fair Market Value. If the Company, Invesco (in the case of Executive Securities
of Invesco) or the Investor Group exercise their revocation rights under
Section 3(c)(iv), then the expenses of the investment banking firm shall be
borne by the Company in all cases. The Company may require that the investment
banking firm keep confidential any non-public information received as a result
of this paragraph pursuant to reasonable confidentiality arrangements.
Regardless of when a transaction based on a Fair Market Value valuation is
executed, the Fair Market Value shall be determined as of the date of the
Termination of Executive’s employment with the Company or any of its
Subsidiaries. Notwithstanding the foregoing, Executive shall not have any
appraisal right hereunder if a similar appraisal right has been exercised by an
employee of any the Company or its Subsidiaries within the six months preceding
the day as of which Fair Market Value is being determined hereunder, and Fair
Market Value has been determined pursuant to such exercise of such appraisal
right.
     “Family Group” means (i) a Person’s spouse and descendants (whether natural
or adopted), (ii) any trust solely for the benefit of the Person and/or any of
the Person’s spouse and/or descendants and (iii) any entity wholly owned by the
Person.
     “Good Reason” means Executive’s termination of his employment with the
Company and its Subsidiaries due to (i) any material diminution in Executive’s
position, authority or duties with the Company or its Subsidiaries; (ii) the
Company or any of its Subsidiaries reassigning Executive to work at a location
that is more than seventy-five (75) miles from his current work location or
(iii) the failure of the Company and its Subsidiaries to pay Executive’s
compensation or bonuses or to provide benefit as agreed by the Company or its
Subsidiaries and Executive or, as to benefits, as generally made available to
employees in Executive’s position with the Company or its Subsidiaries, which is
not cured within ten (10) days after written notice from Executive. Executive’s
resignation for Good Reason must be delivered within thirty (30) days after the
occurrence of the event giving rise to the resignation.
     “Invesco Stockholders Agreement” means that certain Stockholders Agreement
dated as March 31, 2004 by and among Invesco and certain stockholders of
Invesco, as amended.
     “Investor Common Stock” means any Common Stock, Class B Common Stock and
Class C Common Stock issued to or held by the Investor Group.

11



--------------------------------------------------------------------------------



 



     “Investor Group” means those persons set forth on Schedule A to this
Agreement.
     “Original Cost” with respect to (i) shares of Preferred Stock and Invesco
Preferred Stock shall be equal to $1,000 per share and (ii) shares of Common
Stock shall be equal to $2,275 per share (in each case as adjusted for stock
splits, stock dividends or other recapitalizations occurring after the date
hereof).
     “Person” means an individual, a partnership, a corporation, an association,
a limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including, without limitation,
any governmental entity or any department, agency or political subdivision
thereof).
     “Public Offering” means an underwritten initial public offering and sale,
registered under the Securities Act, of shares of the Company’s Common Stock.
     “Public Sale” means any sale of Executive Securities (i) to the public
pursuant to an offering registered under the Securities Act or (ii) to the
public through a broker, dealer or market maker pursuant to the provisions of
Rule 144 (or any similar provision then in effect) adopted under the Securities
Act (other than Rule 144(k) prior to a Public Offering).
     “Put Option” means the Purchased Equity Put.
     “Registration Agreement” means the Registration Agreement dated as
March 31, 2004 by and among the Company and certain Stockholders of the Company.
     “Retire” or “Retirement” means Executive’s retirement from employment with
the Company or any of its Subsidiaries at any time after he reaches age 61.
     “Sale of the Company” means any transaction or series of transactions
pursuant to which any Person(s) or a group of related Persons (other than the
Investor Group and their Affiliates) in the aggregate acquire(s) (i) capital
stock of the Company possessing the voting power (other than voting rights
accruing only in the event of a default, breach or event of noncompliance) to
elect a majority of the Board (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis;
provided, that a Sale of the Company shall not include a Public Offering.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Stockholder” means any Person, other than the Company, who is a party to
the Stockholders Agreement dated as of March 31, 2004.
     “Stockholders Agreement” means that certain Stockholders Agreement dated as
March 31, 2004 by and among the Company and certain stockholders of the Company,
as amended from time to time in accordance with its terms.

12



--------------------------------------------------------------------------------



 



     “Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.
     6. Miscellaneous.
     (a) Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company, the holders of a
majority of the Investor Common Stock then outstanding, Executive and, for so
long as Ontario Teachers’ Pension Plan Board, an Ontario corporation
(“Teachers”), owns Stockholder Shares and shares of Invesco Preferred with an
aggregate Original Cost (as defined in the Stockholders Agreement) to Teachers
of at least $25,000,000, Teachers. The failure of any party to enforce any of
the provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
     (b) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     (c) Agreement. Except as otherwise expressly set forth herein, in the
Stockholders Agreement or Registration Agreement, this Agreement, those
documents expressly referred to herein (including the Stockholders Agreement)
and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
     (d) Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by the
Company and its successors and

13



--------------------------------------------------------------------------------



 



assigns, Invesco and its successors and assigns, and the Investor Group and
their respective successors and assigns, so long as they hold shares of Investor
Common Stock.
     (e) Third Party Beneficiaries. The members of the Investor Group are
intended to be third-party beneficiaries of this entire Agreement and the rights
and obligations of the parties hereto. It is understood and agreed by the
parties hereto that this Agreement shall be enforceable by the holders of a
majority of the Investor Common Stock then outstanding in accordance with this
Agreement’s terms as though such holders of Investor Common Stock were a party
to every provision hereof. Except as expressly provided herein, no other third
party beneficiaries are intended by the parties hereto to be beneficiaries
hereof.
     (f) Counterparts; Facsimile Signature. This Agreement may be executed in
separate counterparts each of which will be an original and all of which taken
together shall constitute one and the same agreement. This Agreement may be
executed by facsimile signature.
     (g) Remedies. Each of Company, Invesco, the Investor Group and Executive
shall be entitled to enforce its rights under this Agreement specifically to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights existing in its favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that each of the Company, Invesco, the
Investor Group (acting by a majority vote of the Investor Common Stock) and
Executive may in its sole discretion apply to any court of competent
jurisdiction for specific performance and/or injunctive relief (without posting
a bond or other security) in order to enforce or prevent any violation of the
provisions of this Agreement.
     (h) Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, sent via facsimile, sent by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company, Invesco and
Executive at the addresses set forth below and to any member of the Investor
Group at the address set forth on Schedule A attached hereto, or subsequent
holder of Executive Securities subject to this Agreement, at such address as is
indicated in the Company’s records, or at such address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder when
delivered personally, when confirmed if sent by facsimile, three days after
deposit in the U.S. mail and one day after deposit with a reputable overnight
courier service.
If to the Company:
The Hillman Companies, Inc.
c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Facsimile: (312) 876-3854
Attn:     Peter M. Gotsch

14



--------------------------------------------------------------------------------



 



with copies to:
Code Hennessy & Simmons IV LP
c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Facsimile: (312) 876-3854
Attn:      Peter M. Gotsch
and
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Facsimile: (312) 861-2200
Attn:     Stephen L. Ritchie, P.C. and Michael H. Weed
If to Invesco:
Hillman Investment Company
c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Facsimile: (312) 876-3854
Attn:     Peter M. Gotsch
with copies to:
Code Hennessy & Simmons IV LP
c/o Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Facsimile: (312) 876-3854
Attn:     Peter M. Gotsch
and
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, IL 60601
Facsimile: (312) 861-2200
Attn:     Stephen L. Ritchie, P.C. and Michael H. Weed

15



--------------------------------------------------------------------------------



 



If to the Executive:
James M. Honerkamp
c/o The Hillman Companies, Inc.
10590 Hamilton Avenue
Cincinnati, OH 45231
with a copy to:
James M. Honerkamp
1217 Restwood Drive
Loveland, OH 45140
     (i) Governing Law. The corporate law of the State of Delaware shall govern
all issues and questions concerning the relative rights and obligations of the
Company, Invesco and their respective Stockholders. All other issues and
questions concerning the construction, validity, enforcement and interpretation
of this Agreement and the exhibits hereto shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
     (j) MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.
     (k) Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.
     (l) Indemnification and Reimbursement of Payments on Behalf of Executive.
The Company and its Subsidiaries shall be entitled to deduct or withhold from
any amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign

16



--------------------------------------------------------------------------------



 



withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed with
respect to Executive’s compensation or other payments from the Company or any of
its Subsidiaries or Executive’s ownership interest in the Company and Invesco,
including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity.
In the event the Company or any of its Subsidiaries does not make such
deductions or withholdings, Executive shall indemnify the Company and its
Subsidiaries for any amounts paid with respect to any such Taxes, together with
any interest, penalties and related expenses thereto.
     (m) Adjustments of Numbers. All numbers set forth herein that refer to per
share prices or amounts will be appropriately adjusted to reflect stock splits,
stock dividends, combinations of stock and other recapitalizations affecting the
subject class of equity.
     (n) Deemed Transfer of Executive Securities. If the Company (and/or the
Investor Group or any other Person acquiring securities) shall make available,
at the time and place and in the amount and form provided in this Agreement, the
consideration for the Executive Securities to be repurchased in accordance with
the provisions of this Agreement, then from and after such time, the Person from
whom such Executive Securities are to be repurchased shall no longer have any
rights as a holder of such Executive Securities (other than the right to receive
payment of such consideration in accordance with this Agreement) and such
Executive Securities shall be deemed purchased in accordance with the applicable
provisions hereof and the Company (and/or the Investor Group and/or any other
Person acquiring securities) shall be deemed the owner and holder of such
Executive Securities, whether or not the certificates therefor have been
delivered as required by this Agreement.
     (o) No Pledge or Security Interest. The purpose of the Company’s retention
of Executive’s certificates is solely to facilitate the repurchase provisions
set forth in Section 3 herein and Section 6 of the Stockholders Agreement and
does not constitute a pledge by Executive of, or the granting of a security
interest in, the underlying equity.
     (p) Rights Granted to Investors and their Affiliates. Any rights granted to
an Investor and its Affiliates hereunder may also be exercised (in whole or in
part) by their designees.
     (q) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
* * * * *

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Securities Agreement on the day and year first above written.

              COMPANY:   THE HILLMAN COMPANIES, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   
 
            INVESCO:   HILLMAN INVESTMENT COMPANY    
 
           
 
  By:        
 
     
 
   
 
           
 
           
 
  Its:        
 
     
 
   
 
           
EXECUTIVE:
           
 
                          James M. Honerkamp    

18



--------------------------------------------------------------------------------



 



SCHEDULE A
Code Hennessy & Simmons IV LP
10 South Wacker Drive
Suite 3175
Chicago, IL 60606
Attention: Peter M. Gotsch
CHS Associates IV
10 South Wacker Drive
Suite 3175
Chicago, IL 60606
Ontario Teachers’ Pension Plan Board
5650 Yonge Street
Toronto, Ontario M2M4H5
Attention: Shael Dolman

19



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT
     FOR VALUE RECEIVED,                      (“Executive”) does hereby sell,
assign and transfer unto                                         , a
                    , (a) ___ shares of Common Stock of The Hillman Companies,
Inc., a Delaware corporation (the “Company”), standing in the undersigned’s name
on the books of the Company, represented by Certificate Nos. ___ herewith, (b)
___ shares of Preferred Stock of the Company, standing in the undersigned’s name
on the books of the Company, represented by Certificate Nos. ___ herewith, , and
(c) ___ shares of Class A Preferred Stock, par value $0.01 per share, of Hillman
Investment Company, a Delaware corporation (“Invesco”), pursuant to, and limited
to the terms of, Section 1(g) of the Executive Securities Agreement dated ___
___, 2006 between Executive, the Company and Invesco, and for such purpose only
does hereby irrevocably constitute and appoint each principal of Code Hennessy &
Simmons IV LP (acting alone or with one or more other such principals) as
attorney to transfer said shares of stock on the books of the Company or
Invesco, as applicable, with full power of substitution in the premises.

         
Dated: ___ ___, 2006
 
 
James M. Honerkamp    



--------------------------------------------------------------------------------



 



EXHIBIT B
SPOUSAL CONSENT
     The undersigned spouse of Executive hereby acknowledges that I have read
the foregoing Executive Securities Agreement and the Stockholders Agreements and
Registration Agreement referred to therein, each executed by Executive and dated
as of the date hereof, and that I understand their contents. I am aware that the
foregoing Executive Securities Agreement, Stockholders Agreements and
Registration Agreement provide for the repurchase of my spouse’s securities and
certain options to acquire securities under certain circumstances and/or impose
other restrictions on such securities and certain options to acquire securities
(including, without limitation, the transfer restriction thereof). I agree that
my spouse’s interest in these securities and certain options to acquire
securities is subject to these restrictions and any interest that I may have in
such securities and certain options to acquire securities shall be irrevocably
bound by these agreements and further, that my community property interest, if
any, shall be similarly bound by these agreements.

             
 
  Spouse’s Signature:        
 
     
 
   
 
  Date: July 31, 2006        
 
           
 
  Witness’ Signature:        
 
     
 
   
 
  Date: July 31, 2006        

21